Citation Nr: 1610957	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the right knee.
 
2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected posterior cruciate ligament and collateral ligament laxity of the right knee.
 
3.  Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, right foot and knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972 and from March 1973 to September 1976.

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which effectuated the Board's November 2008 grant of service connection for a right knee disorder, and assigned separate 10 percent disability ratings for degenerative arthritis of the right knee and for laxity of the right posterior cruciate and collateral ligaments of the right knee.  The Veteran perfected an appeal as to the initial 10 percent disability ratings assigned.

When this case was most recently before the Board in December 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in July 2015 in which he noted that his right knee occasionally gave out on him, and he had ongoing pain but less so with use of pain medications.  He reported flare-ups if he tried to run.  The examiner noted pain on examination that caused functional loss and that flexion was the range of motion (ROM) that exhibited pain.  The examiner also noted that there was no additional functional loss or range of motion after three repetitions bilaterally, but then stated that the Veteran was not being examined immediately after repetitive use over time; therefore, the examiner was not able to opine as to whether there was pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use over a period of time.  The examiner stated that with ROM testing pain was noted with flexion, but she noted only mild weakness with repetitive motions for flexion and extension, no excess fatigability, and movements with flexion/extension were slow but no incoordination was noted.

During the July 2015 VA examination, and repeated in a separate July 2015 VA examination for his service-connected right foot disability, the Veteran stated that he was not currently working, having retired in 2005.  He stated that he was working as a janitor/building maintenance for several years, and prior to this, the Veteran was in management for 17 years, sometimes sitting at a desk and sometimes moving around if performing inspections.  The Veteran stated that he could not stand for long periods of time or move around.  The Veteran reported that he has a bachelor's degree in business administration.  The examiner stated that she did not believe that the Veteran would be able to secure employment in a physically active work environment where he would need to move quickly from one area to another or to stand/walk for 8-hour shifts; but would likely be able to secure employment in a sedentary work environment where he could sit but have the flexibility to stand as needed.  The examiner stated that she did not find that the Veteran's right knee or right foot conditions would prevent him from securing gainful employment in a sedentary work environment.  

The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of right knee motion pain began, at what point, if any, pain caused functional impairment. Thus, in this case, in light of holding in Mitchell, the Board finds that an additional examination of the right knee is warranted.

Moreover, currently, the Veteran does not meet the schedular requirements for TDIU.  However, he argues that he is unemployable as a result of his right knee and right foot disabilities.  The July 2015 VA examinations included findings that the Veteran would not be able to secure employment in a physically active work environment where he would need to move quickly from one area to another or to stand/walk for 8-hour shifts; but would likely be able to secure employment in a sedentary work environment where he could sit but have the flexibility to stand as needed.  Significantly, the Veteran reported that that he was last working as a janitor/building maintenance for several years.

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran's claim for TDIU is inextricably intertwined his claims for increased ratings for his right knee disabilities.  Although, an increased rating may impact his TDIU claim, the Board will direct the AOJ to refer his TDIU claim to the Director, Compensation Service, if his other claims on appeal remain denied.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his service-connected right knee disabilities.  Access to the electronic claim files is to be provided to the examiner for review in conjunction with the examination. 

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right knee disabilities as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion. 

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right knee disabilities that develops on use. 

Based on current examination of the Veteran as well as review of the evidence of record to include post-service treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should also evaluate and discuss whether recurrent subluxation and/or lateral instability is manifested by the Veteran's right knee disabilities, and whether such symptomatology is best characterized as "slight," "moderate," or "severe." 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed. 

2.  If the Veteran's increased rating claims for his right knee disabilities remain denied (if he continues to not meet the schedular criteria for TDIU), then the AOJ must refer the claim for entitlement to an extraschedular TDIU to the Director, Compensation Service, to determine whether an extra-schedular rating is warranted.  In so doing, the AOJ should note the treatment records, Veteran's statements, and VA examination reports regarding the effect of his disabilities on his employment.
 
3.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


